Mollison, Judge:
This appeal for reappraisement has been sub-
mitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto:
That the instant appeal for reappraisement covers flashlight bulbs from Hong Hong.
That on or about the date of exportation the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in Hong Kong, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, packing included, was the entered value less the ocean freight as invoiced.
That on or about the date of exportation the foreign value, as such value is defined in Sec. 402 (e) of the Tariff Act of 1930, as amended, was no higher.
That the instant appeal for reappraisement be submitted on this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was the entered value, less the ocean freight, as invoiced.
Judgment will be entered accordingly.